MEMORANDUM *
Phillips appeals the district court’s denial of his petition to vacate the arbitration award against him. Subsequent to the district court’s decision, Katzin confirmed the arbitration award in California Superi- or Court, and the California Court of Appeal affirmed.
Katzin moves to dismiss under the Rooker-Feldman doctrine. See Rooker v. Fid. Trust Co., 263 U.S. 413, 416, 44 S.Ct. 149, 68 L.Ed. 362 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462, 486-87, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983). Rooker-Feldman does not apply here because Phillips’ complaint does not allege that the state court judgment was erroneous. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. -, 125 S.Ct. 1517, 1526-27, 161 L.Ed.2d 454 (2005) (stating that Rooker-Feldman applies when “the losing party in state court file[s] suit in federal court after the state proceedings ended, complaining of an injury caused by the state-court judgment and seeking review and rejection of that judgment” and that “neither Rooker nor Feldman supports the notion that properly invoked concurrent jurisdiction vanishes if a state court reaches judgment on the same or related question while the case remains sub judice in a federal court”).
Res judicata bars Phillips’ claims. See id. at 1527 (stating that “[disposition of the federal action,.once the state-court adjudication is complete, would be governed by preclusion law”); see also Headwaters Inc. v. United States Forest Serv., 399 F.3d 1047, 1054 (9th Cir.2005) (stating that “[a]s a general matter, a court may, sua sponte, dismiss a case on preclusion grounds”). The state action dealt with the same claims, concluded in a final decision on the merits, and involved the same parties. See Headwaters, 399 F.3d at 1052 (listing elements of res judicata).
No fees, costs, or sanctions are awarded for this appeal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.